This judgment was reversed in the Superior Court. Eor by the traverse, the corrupt agreement to give a note for £3, and the giving of such note for loan and interest of the note on which, etc. at the date of it, over and above the lawful interest, for one year is denied, and by the demurrer is laid out of the case.
And. the defendant’s giving a note for £3 5s. after one year, and paying seventeen shillings after two years, for more than lawful interest, cannot vitiate or avoid the note on which, etc. which appears to have been fairly taken, without any corrupt agreement, or unlawful interest secured at the time of taking it. 5 Vol. Bacon, title Usury.